Title: To Thomas Jefferson from Nicolas Gouin Dufief, 6 January 1805
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


                        
                            Monsieur
                            
                            à Philadelphie ce 6 de Janvier 1804 i.e. 1805
                            
                        
                        Je prends la liberté de vous envoyer le mémoire de ce qu’il m’est dû—Quoique j’aie renoncé au Commerce de la librairie
                            pour m’occuper plus particulièrement d’enseignement & de Littérature, j’ai cependant conservé des relations avec les
                            principaux libraires de France, ainsi il m’est toujours facile de faire venir promptement les ouvrages qui me sont demandés
                        Je suis trop convaincu du plaisir que vous fait la réussite de toute entreprise favorable aux progrès de l’education,
                            pour ne pas vous annoncer avec empressement que la nouvelle methode d’enseigner les langues, malgré les obstacles que des nombreux
                            préjugés ont Suscités, commence à triompher à Philadelphie, non pas par des argumens Sans réplique (car malheureusement la raison
                            n’a presque jamais aucune prise sur les préjugés) mais par des Succès étonnans. Vous qui connaissez Si bien la puissance de la
                            faculté morale bien dirigée, vous ne serez point Surpris d’apprendre que, dans-45-Jours, J’ai réussi à enseigner à plusieurs Jeunes
                            gens assez de français pour exprimer toutes leurs idées de vive voix & par écrit, ce qui suppose déjà une connaissance très
                            étendue de la langue,—& pour ne pas passer pour un charlatan dans l’esprit de ceux qui m’entendent raconter les prodiges de
                            la nouvelle méthode, j’ai invité par la voie des papiers publics, les citoyens que la chose peut interesser à venir S’assurer que je
                            n’éxagère point—
                        C’est en réfléchissant Sur les langues que les plus belles decouvertes en métaphisique ont été faites, & la
                            Chimie en a profité pour S’elever à une hauteur étonnante.
                        J’ai Commencé une révolution Salutaire dans la plus importante de toutes les Sciences puisqu’elle sert de fondement à
                            l’education; & j’espère qu’on parviendra peu à peu à introduire les mêmes changemens dans toutes les autres par
                            l’application de la méthode analytique. Les principes que j’ai developpés dans mon ouvrage ont fait réfléchir plusieurs bons
                            esprits, & il vient de S’ouvrir, au grand Scandale de l’ancienne école, une école anglaise, où il
                            n’entrera de Grammaire que lorsque les élèves auront acquis par la lecture & l’usage une Connaissance assez approfondie de
                            leur lange pour en Comprendre les principes abstraits—Dans une Seconde edition de mon Ouvrage qui aura bientôt lieu, Suivant toutes
                            les apparences, je combattrai par de nouveaux raisonnemens, & de nouvelles autorités l’absurdité des principes de l’ancienne
                            école—Le Dr Rush que la lecture de mon Ouvrage a rendu mon ami, m’a proposé d’écrire une lettre en faveur de la Nouvelle Doctrine,
                            pour paraître dans la Seconde édition—Comme Son nom fait autorité, j’ai accepté Sa proposition avec le plus vif entousiasme. On ne
                            Saurait rassembler trop de forces pour écraser l’infame comme le disait Voltaire énergiquement—
                        Je suis avec un respect infini Votre très dévoué Serviteur
                        
                            N. G. Dufief
                     
                        
                     Enclosure
                                                
                            

                                
                                    6 Jan. 1805
                                
                            
                            Ths. Jefferson, President des Etats Unis: Doit à N. G. Dufief.
                            
                                
                                    2. Exemplaires du Nouveau Testament Grec & Latin—à 2 gourdes 75 cents
                                        chaque
                                    5.
                                    50
                                
                                
                                    2. Do. — Do. — Anglais, à 50 cents
                                    1.
                                    
                               "
                                
                                
                                    6. Do. — de l’ouvrage Anglais intitulé Nature display’d à 5 gourdes chaque
                                    
                                        
                                  30.
                                    
                                    
                                        
                                  " .
                                    
                                
                                
                                    
                                    36.
                                    50.
                                
                            
                            Reçu le montant—
                            
                                 N: G: Dufief
                        
                            
                        
                        
                    